           Case 1:20-cv-01121-RP Document 17 Filed 12/22/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

SHAHIN AMINI,                                     §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                    1:20-CV-1121-RP
                                                  §
SEMARCHY, INC.,                                   §
                                                  §
               Defendant.                         §

                                              ORDER

       Before the Court are Plaintiff Shahin Amini’s (“Amini”) Motion to Correct Date in Docket,

(Dkt. 7), and Motion for Permission to File Electronically, (Dkt. 9). In his Motion to Correct Date

in Docket, Amini asks the Court to change the docketing date for his Sealed Complaint, (Dkt. 4).

(Dkt. 7). Amini filed his Sealed Complaint as an attachment to his Motion for Leave to File Under

Seal, (Dkt. 1), on November 11, 2020. On November 17, 2020, United States Magistrate Judge Mark

Lane granted Amini’s motion and ordered Amini to file a redacted complaint. (Dkt. 3). Amini’s

Sealed Complaint was contemporaneously filed the same day. (Dkt. 4). Amini requests that the

Court change the docketing date of his Sealed Complaint to November 11, 2020, the date he initially

filed it as an attachment to his Motion for Leave to File Under Seal “out an abundance of caution

because it may affect whether my Complaint was filed on time under the statute of limitations.”

(Dkt. 7, at 1). Although the Court understands Amini’s concern, the Court will deny Amini’s Motion

to Correct Date in Docket. The dates on the docket are correct.

       The Court will grant Amini’s request for permission to file electronically in this matter, (Dkt.

9). Amini is instructed to review the court’s Administrative Policies and Procedures for Electronic

Filing, and is reminded that under Section 6(h) of those Policies and Procedures, “if it is determined




                                                  1
           Case 1:20-cv-01121-RP Document 17 Filed 12/22/20 Page 2 of 2



by the Court that the Filing User is abusing the privilege to electronically file documents or is

consistently error prone in electronic filing, the Filing User’s registration may be rescinded.”

        Accordingly, IT IS ORDERED that Amini’s Motion to Correct Date in Docket, (Dkt. 7),

is DENIED.

        IT IS FURTHER ORDERED that Amini’s Motion for Permission to File Electronically,

(Dkt. 9), is GRANTED. Amini may file electronically on the Western District of Texas Official

Court Electronic Document Filing System in this cause of action. Amini is instructed to complete

and submit the CM/ECF Registration form by mail or hand delivery to the Austin Division, U.S.

District Court, Attention: CM/ECF, 501 West Fifth Street, Austin, Texas.

        SIGNED on December 22, 2020.




                                                ___________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    2
